   Case:19-06121-MCF13 Doc#:40 Filed:05/11/20 Entered:05/11/20 11:59:24                                                              Desc: Main
                       IN THE UNITED STATES BANKRUPTCY
                                Document    Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

PABLO IVAN ACEVEDO VELAZQUEZ                                                                 CASE NO. 19-06121-MCF
                                                                                             CHAPTER 13
   DEBTOR(S)


                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period (years) is: 5

2. The liquidation value of the estate is $: 7,696 (PV:$8,927)

3. The general unsecured pool is $: 0.00



               AMENDED PLAN DATE: May 04, 2020                                                PLAN BASE: $34,728.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 5/11/2020
                            FAVORABLE                                                             X UNFAVORABLE
  1. [X] DOMESTIC SUPPORT OBLIGATION:

  • Post-petition payments § 1325(a)(8): Provide evidence of being current with DSO payments with Ivonne N.
Laboy. Debtor indicates on reply filed at dkt. 34 that evidence will be uploaded to trustee however, as of today
this evidence has not been submitted.




NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Osmarie Navarro Martínez
                                                                                        Osmarie Navarro Martínez
Atty: ROBERTO FIGUEROA                                                                  USDC # 222611
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CMC - DA
